DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas A O’Rourke at (631) 249-7500 on 01/07/2022 .
The application has been amended as follows: 
Claim 2 cancelled.
1. (Currently Amended) A computer-implemented system for tracking a user comprising:
configuring one or more client devices for continuously transmitting its respective geographic location wirelessly over a network to a server;
configuring the server for continuously monitoring the geographic location of each of the one or more client devices;
configuring each of the one or more client devices for displaying a panic mode screen including displaying only: a first panic mode button being a medical emergency 
configuring each of the one or more client devices for selectively transmitting a corresponding panic alarm message from the respective device to the server upon said toggling of the first panic mode button or the second panic mode button on the respective device; and
configuring the server for responding to said toggling of the first or second panic mode button when one of the client devices is transmitting the panic alarm message;
 	further comprising: configuring the server for notifying emergency medical responders upon toggling of the first panic mode button.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3 are allowance according to the Applicant Remarks field on 12/08/2021 and further an examiner attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641